640 F.2d 12
Gary John VAN OOTEGHEM, Plaintiff-Appellee-Cross Appellant,v.Hartsell GRAY, Individually and in his capacity as Treasurerof Harris County, Texas (Henry E. Kriegel,successor in office),Defendant-Appellant-Cross Appellee.
No. 78-3711.
United States Court of Appeals,Fifth Circuit.
Feb. 26, 1981.Certiorari Dismissed April 27, 1981.See 101 S.Ct. 2031.

Joe Resweber, Billy E. Lee, Houston, Tex., for defendant-appellant-cross appellee.
J. Patrick Wiseman, Larry Sauer, Houston, Tex., for plaintiff-appellee-cross appellant.
Appeals from the United States District Court for the Southern District of Texas.
(Opinion Oct. 22, 1980, 5 Cir., 1980, 628 F.2d 488).
Before GODBOLD, Chief Judge, BROWN, COLEMAN, AINSWORTH, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, THOMAS A. CLARK, and WILLIAMS, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc on briefs without oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.